DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwer (US 4,216,446).
1. Iwer (Fig. 1) shows a directional coupler comprising: a main line (14); a sub-line (20), at least a part of the sub-line being disposed along the main line (14, 20 adjacent and in parallel); and a variable capacitor (26) connected between the main line and the sub-line (shown) the variable capacitor including a first input/output electrode and a second input/output electrode (inherent where capacitor leads are shown in Fig. 2), wherein the first input/output electrode and a second input/output electrode are connected to at least one of the main line and the sub-line (connections to both the main line and subline).
3. The directional coupler according to claim 1, further comprising: a substrate (10), wherein the main line, the sub-line, and the variable capacitor are directly or indirectly disposed on the substrate (Fig. 2), and in a plan view of the substrate, the variable capacitor is disposed in a region sandwiched between 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwer (US 4,216,446).
6. Iwer teaches the directional coupler according to claim 1, but is silent wherein: the variable capacitor includes a control terminal into which a control signal is inputted; and a capacitance value of the variable capacitor is changed based on the control signal. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the variable capacitor with a control terminal into which a control signal is inputted; and a capacitance value of the variable capacitor is changed based on the control signal.  Such a modification would have been obvious where Iwer teaches any conventional variable capacitor (col. 3, ln 5) where it would have been obvious the tunable capacitor comprising a control terminal for tunability, further where the tunable capacitor would comprise different capacitance values (inherent by definition of a tunable capacitor) where a control signal is well known and does not comprise novelty.
7. A module comprising: the directional coupler according to claim 6; and a control circuit configured to output the control signal (obvious where the control circuit for the conventional tunable capacitor comprises an output control signal for actuation of the capacitor).
10. The directional coupler according to claim 3 wherein: the variable capacitor includes a control 
.

Response to Arguments
Applicant’s arguments filed January 31, 2022, with respect to the rejection(s) of claim(s) 1-5 and 8 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matters-Kammerer et al. (US 7,187,250 B2) and claims 6, 7, and 9-12 rejected under 35 U.S.C. 103 as being unpatentable over Matters-Kammerer et al. (US 7,187,250 B2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iwer above.

Applicants submit;
Independent claim 1 has been amended to recite that variable capacitor includes “a first input/output electrode and a second input/output electrode, wherein the first input/output electrode and the second input/output electrode connect to at least one of the main line and the sub-line.” The Office relies on Matters-Kammerer FIG. 13 as disclosing a tunable capacitor (7) connected between the main (1 or 2) and sub-lines (1 or 2). However, capacitor (7) of Matters-Kammerer FIG. 13 is not connected to main line (1 or 2) or sub-line (1 or 2). That is, as seen in the electrical diagram of the coupler (10) of FIG. 12, capacitor (7) is spaced apart from the lines (1, 2) (see, e.g. col. 11, lines 29-32, and FIGs. 12 and 13 of Matters-Kammerer). In other words, the capacitor (7) is at best merely coupled to the main (1 or 2) and sub-lines (1 or 2), but is not actually connected as claimed. Therefore, while Matters-Kammerer discloses that its tunable capacitor (7) is a capacitor with a first and a second electrode (see, e.g. col. 10, lines 47-48 of Matters-Kammerer), Matters-Kammerer fails to disclose both of its first and second electrodes connect to at least one of the main and sub-lines (1, 2).
In view of the above, Matters-Kammerer does not disclose “wherein the first input/output electrode and the second input/output electrode connect to at least one of the main line and the sub-line,” as recited in amended independent claim 1. Therefore, Matters-Kammerer does not disclose each and every feature recited in claim 1. Accordingly, Applicant respectfully submits that claim 1 is not anticipated by Matters-Kammerer.

	The Examiner agrees that Matters-Kammerer et al. does not teach the specific structural limitations nor would it have been obvious to combine.  Specifically, Matters-Kammerer shows capacitor 

Allowable Subject Matter
Claims 2, 4, 5, 8, 9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772. The examiner can normally be reached M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843